 In the Matterof ARMOUR ANDCOMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, LOCAL 58,C.I.O.Case No. 17-R-1046.-Decided February 20, 1945Mr. J. C. Moore,of Chicago, Ill., andMr. C. M. Stewart,of SouthSt. Joseph, Mo., for the Company.Mr. Ralph Baker,of Kansas City, Mo., andMr. Herbert J. Hollo-way,of St. Joseph, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers ofAmerica, Local 58, C. I. 0., herein called the Union, alleging that agiiestion affecting commerce had arisen concerning the representationof employees of Armour and Company, South St. Joseph, Missouri,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before MargaretL. Fassig, Trial Examiner. Said hearing was held at St. Joseph,Missouri, on January 15, 1945.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross examine, witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at theheading are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmour and Company is an Illinois corporation operating plantsin several States.We are here concerned with its plant at South St.Joseph, Missouri, where it is engaged in slaughtering and processinglivestock.The Company ships products valued in excess of $1,000,000,341 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDannually, from its South St. Joseph plant, 90 percent of which isshipped to points outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 58, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of the matrons and janitors at the SouthSt. Joseph plant until such time as the Union is certified by theBoard.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees claimed by it.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Company presently recognizes the Union as the exclusive col-lective bargaining representative of the production and maintenanceemployees at the South St. Joseph plant.The Union now seeks toenlarge the scope of its present bargaining unit by adding thereto theplant janitors and matrons.The Company contends that the Unioncould not be a proper representative of the matrons and janitorsbecause it represents the production and maintenance employees.There is no necessary conflict between self-organization and collectivebargaining, and the faithful performance of duty.Freedom tochoose a bargaining agent includes the right to select a representativewhich has been chosen to represent. other employees of the Company.Thus, we find the Company's contention that the Union cannot be aproper representative of the employees involved herein to beuntenable.The record indicates that the plant janitors and matrons may prop-erly form a part of the larger unit presently represented by the Union.We shall, accordingly, direct an election only among the South St.Joseph plant janitors and matrons of the Company so that they mayIThe Field Examiner reported that the Union submitted 22 authorization cards.There'are approximately 27 employees involved herein. ARMOUR AND COMPANY343indicate their desires as to whether or not they should be added to theestablished bargaining unit presently represented by the Union.2We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees. of the Company in the following voting group who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction :All janitors and matrons at the South St. Joseph plant of the Com-,p tny, excluding supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the ,statusof employees, or effectively recommend such action.In the event a majority of the employees select the Union as theirbargaining representative, they will have thereby indicated theirdesire to be merged with the employees of the Company now repre-sented by the Union.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor- RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour and Com-pany, South St. Joseph, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the voting group described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Packinghouse Workers of America, Local 58, C. I. 0., for thepurposes of collective bargaining.2Matter of Armour and Company,40N. L. R. B. 1333.